RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 19a0093p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 SHARI GUERTIN, individually and as next friend of her    ┐
 child, E.B., a minor; DIOGENES MUSE-CLEVELAND,           │
                                  Plaintiffs-Appellees,   │
                                                          │
                                                          │
        v.                                                │
                                                           >     Nos. 17-1699/1745
                                                          │
 STATE OF MICHIGAN, et al.,                               │
                                           Defendants,    │
                                                          │
 CITY OF FLINT, MICHIGAN, HOWARD CROFT, DARNELL           │
 EARLEY, and GERALD AMBROSE (17-1699); LIANE              │
 SHEKTER-SMITH, DANIEL WYANT, STEPHEN BUSCH,              │
 MICHAEL PRYSBY, and BRADLEY WURFEL (17-1745),            │
                                                          │
                            Defendants-Appellants.
                                                          ┘

                          Appeal from the United States District Court
                       for the Eastern District of Michigan at Ann Arbor.
                       No. 5:16-cv-12412—Judith E. Levy, District Judge.

                                Decided and Filed: May 16, 2019

                 Before: McKEAGUE, GRIFFIN, and WHITE, Circuit Judges.

                                      _________________

                                           COUNSEL

ON PETITION FOR REHEARING EN BANC: Frederick A. Berg, Jr., Sheldon H. Klein,
BUTZEL LONG, P.C., Detroit, Michigan, Alexander S. Rusek, WHITE LAW PLLC, Okemos,
Michigan, William Y. Kim, CITY OF FLINT, Flint, Michigan, Barry A. Wolf, LAW OFFICE
OF BARRY A. WOLF PLLC, Flint, Michigan, for Appellants in 17-1699. John J. Bursch,
BURSCH LAW PLLC, Caledonia, Michigan, Philip A. Grashoff, Jr., KOTZ SANGSTER
WYSOCKI P.C., Bloomfield Hills, Michigan, Thaddeus E. Morgan, Michael H. Perry, FRASER
TREBILCOCK, Lansing, Michigan, Charles E. Barbieri, Allison M. Collins, FOSTER, SWIFT,
COLLINS & SMITH, P.C., Lansing, Michigan, Jay M. Berger, Michael J. Pattwell, CLARK
HILL PLC, Lansing, Michigan, for Appellants in 17-1745. ON RESPONSE: Steven Hart,
 Nos. 17-1699/1745                     Guertin et al. v. Michigan et al.                   Page 2


HART, MCLAUGHLIN & ELDRIDGE, LLC, Chicago, Illinois, John Sawin, SAWIN LAW
FIRM, LTD., Chicago, Illinois, Paul T. Geske, MCGUIRE LAW, P.C., Chicago, Illinois, for
Appellees. ON BRIEF: Samuel R. Bagenstos, Ann Arbor, Michigan, for Amici Curiae.

       GIBBONS, J. (pg. 3), delivered a separate concurring opinion in which STRANCH, J.,
joined. SUTTON, J. (pp. 4–10), delivered a separate concurring opinion in which BUSH, J.,
joined. KETHLEDGE, J. (pp. 11–13), delivered a separate dissenting opinion in which
THAPAR, LARSEN, NALBANDIAN, and MURPHY, JJ., joined.

                                             _________________

                                                     ORDER
                                             _________________

       The court received petitions for rehearing en banc. The original panel has reviewed the
petitions for rehearing and concludes that the issues raised in the petitions were fully considered
upon the original submission and decision. The petitions then were circulated to the full court.1
Less than a majority of the judges voted in favor of rehearing en banc.

       Therefore, the petitions are denied.




       1Judge   Readler recused himself from participation in this decision.
 Nos. 17-1699/1745               Guertin et al. v. Michigan et al.                        Page 3


                                       _________________

                                        CONCURRENCE
                                       _________________

       GIBBONS, Circuit Judge, concurring in the denial of rehearing en banc.             I write
separately to note that at this stage in the proceeding, it is better to find out what facts will
eventually be before the district court, rather than to prematurely attempt to determine what law
would apply to those hypothetical facts. In reading the 89-page complaint, this court could find
many iterations of possible allegations.      As Judge Sutton notes, some of those possible
allegations would not permit finding a constitutional violation. Still, others would permit such a
finding.

       When considering a 12(b)(6) motion to dismiss, it is not our job to find the facts. Our job
is, and only is, to determine whether any possible allegation plausibly states a claim under which
relief can be granted. To decide any other issue would be judicial overreach. To discuss
anything further would be an advisory opinion.         Both the majority and dissent rushed to
articulate a standard before the facts had been fully discovered.

       The plaintiffs, with whom every opinion expresses sympathy, are entitled to the full
benefit of the rule’s broad standard. That means that, so long as they have pled plausible
allegations that would constitute a constitutional violation, they are entitled to discovery. The
12(b)(6) standard “does not impose a probability requirement at the pleading stage; it simply
calls for enough fact to raise a reasonable expectation that discovery will reveal evidence of
illegal [conduct].” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). We must “let district
courts do what district courts do best—make factual findings—and steel ourselves to respect
what they find.” Taglieri v. Monasky, 907 F.3d 404, 408 (6th Cir. 2018) (en banc).
 Nos. 17-1699/1745                Guertin et al. v. Michigan et al.                          Page 4


                                       _________________

                                        CONCURRENCE
                                       _________________

       SUTTON, Circuit Judge, concurring in the denial of rehearing en banc. If bad facts run
the risk of making bad law, terrible facts run the risk of disfiguring law and silencing it
altogether. In their complaint, the plaintiffs in this traumatic case plant the seeds of two potential
stories. One speaks of local officials who bungled their response to a water crisis and in the
process inadvertently polluted the water supply for the people of Flint, Michigan. The other
speaks of local officials who intentionally poisoned Flint’s water supply. In each telling, the
claimants invoke the Due Process Clause of the Fourteenth Amendment. In each telling, the
claimants invoke the most far-reaching and the least guide-posted permutation of that guarantee:
substantive due process. And in each telling, the claimants seek hundreds of millions of dollars
in retroactive money damages for the alleged constitutional violations.

       Each story leads to a different end.

       Negligent, even grossly negligent, conduct by local officials does not generally violate
citizens’ substantive due process rights. Least of all would these actions clearly violate such
rights, as there is very little that is clear about substantive due process. If that’s what happened
here, this litigation needs to end—promptly. It is a distraction to the key goal (fixing Flint’s
water supply), and it is unfair to the public servants to boot. Their mistakes may deserve public
criticism, but they do not deserve the tag of violating clearly established constitutional rights and
what comes with it: exposure to crippling monetary judgments.

       But an intentional or reckless effort to poison Flint’s water supply is another matter. If
that’s what happened, the case must proceed.

       So which account is the right account? It’s too early to say. At the pleading stage of a
case, plaintiffs are entitled to make plausible allegations in their complaint and use the discovery
process to ferret out support for their preferred account through depositions, emails, and
documents. At this early stage of the case, we must give the benefit of the doubt to the plaintiffs’
 Nos. 17-1699/1745               Guertin et al. v. Michigan et al.                         Page 5


preferred theory of the case and allow the discovery process to determine whether plausible
allegations in their complaint mature into fact-supported allegations.

       In view of the starkly different nature of these two accounts and in view of the starkly
different outcomes for each of them, I would have written the majority opinion—permitting this
case to proceed to discovery—in a different key. At least five features of this unfortunate case
warrant a tone of caution.

       Cautionary feature one. This is a money damages case against public officials in their
individual capacities. We do not lightly allow citizens to tap private pockets or the public
treasury by suing the public officials that a majority of them selected to handle these jobs. That’s
why claimants must show that (1) the officials violated their constitutional rights and (2) the
officials were on notice of the prohibition because they violated well-established constitutional
rights. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Only when the unconstitutionality of a
local official’s actions is “beyond debate,” only when “every reasonable official would have
understood that what he is doing violates that right,” will we deny him protection. Ashcroft v. al-
Kidd, 563 U.S. 731, 741 (2011) (quotation omitted). Qualified immunity protects “all but the
plainly incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335,
341 (1986). That is a rigorous standard.

       Cautionary feature two. Even when viewed in its best light, the plaintiffs’ claim of
unconstitutionality takes us to the outer edges of judicial competence. Unlike claims anchored in
the U.S. Constitution’s text, substantive due process cases offer little guidance about the reach of
our authority, inviting a free-floating inquiry devoid of textual rhyme or reason. That’s why we
are directed to proceed slowly in this area “lest the liberty protected by the Due Process Clause
be subtly transformed into the policy preferences of” any two judges on this court. Washington
v. Glucksberg, 521 U.S. 702, 720 (1997). And that’s why the U.S. Supreme Court warns us that
“the Fourteenth Amendment is not a font of tort law to be superimposed upon whatever systems
may already be administered by the States.” County of Sacramento v. Lewis, 523 U.S. 833, 848
(1998) (quotation omitted).
 Nos. 17-1699/1745                  Guertin et al. v. Michigan et al.                         Page 6


          But “a font of tort law” layered onto the state courts’ remedial laws is just what we seem
to be getting in this case. Our job is not to invoke highly abstract rights to facilitate money
damages actions under § 1983 but to stoop to examine the details of the cases to make sure they
plainly mark the lines of constitutional trespass and alert public officials to their metes and
bounds. A comparison between this case and the bodily integrity cases invoked by the claimants
shows a yawning gap. Sure, the U.S. Supreme Court has prohibited investigators from forcibly
pumping a suspect’s stomach to recover swallowed evidence, Rochin v. California, 342 U.S.
165, 172 (1952), has allowed a prisoner (in some cases) to forgo unwanted antipsychotic
medication, Washington v. Harper, 494 U.S. 210, 221–22 (1990), and has assumed a right to
refuse life-saving medical treatment, Cruzan v. Dir., Mo. Dep’t of Health, 497 U.S. 261, 279
(1990).

          But to describe these fact patterns is to question their applicability here. Not one of them
involves the provision of a public utility in a time of economic hardship. Not one of these
decisions, innovative at the time, involves a retroactive money damages action against public
officials in their individual capacities. And all of them caution us to adopt the tenor of restraint
when it comes to extending the right to bodily integrity in a new direction.

          The precedent the panel majority found “especially analogous” to today’s case, Guertin v.
Michigan, 912 F.3d 907, 921 (6th Cir. 2019), has no business in the inquiry. It is a district court
case. See In re Cincinnati Radiation Litig., 874 F. Supp. 796 (S.D. Ohio 1995). And district
court decisions do not mark appellate law—the relevant benchmark for ascertaining well-
established constitutional law. See Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011); Hall v.
Sweet, 666 F. App’x 469, 481 (6th Cir. 2016).

          Cautionary feature three.    Even aside from the one-off nature of these cases, the
inscrutable nature of the inquiry by itself gives pause. While many acts of public officials might
theoretically affect the right to bodily integrity, only an official who “shocks the conscience”
violates the right. Lewis, 523 U.S. at 846. Missing from this case so far is any recognition that
the purpose of the test is to restrain judges, not empower them; to remove claims from the
constitutional arena, not to expand nebulous notions of substantive due process. See id. at 846–
49. Also missing is an appreciation of the imperative that we not apply the “clearly established”
 Nos. 17-1699/1745               Guertin et al. v. Michigan et al.                         Page 7


prong of qualified immunity at a nose-bleed level of generality, but rather must find precedent
“particularized to the facts of the case.” White v. Pauly, 137 S. Ct. 548, 551–52 (2017) (per
curiam) (quotation omitted). Whatever else the shocks-the-conscience test means in the context
of an effort to pierce public employees’ qualified immunity, it at a minimum requires “an exact
analysis of circumstances,” Lewis, 523 U.S. at 850, measured by truly comparable cases. In the
often “unfamiliar territory” that cases like this one present, “mechanical application” of prior
precedent usually does little good. Id.

       Cautionary feature four. All of this means that our court and the district court must
carefully match allegations to individual defendants to determine whether the plaintiffs can show
that each official engaged in conscience-shocking behavior—and clearly established behavior at
that. Doubt clouds several aspects of the claims that remain in the case. By the plaintiffs’ own
account, the defendants relied on independent experts in making the most crucial decisions.
How could that conduct show intentional misconduct—intentional poisoning of the people of
Flint—given that the officials, aware of their own limitations, sought outside help? That does
not sound like intentional or reckless behavior.

       A like concern arises from the allegations against individual defendants still in the case.
Take Darnell Earley as one example of this problem. He served as Flint’s emergency manager
from November 2013 until January 12, 2015. The complaint alleges that he “made the decision
to switch to Flint River water,” R. 1 at 7, then “forced the transition through” before Flint’s
treatment plant was ready in order to keep up with his “aggressive deadline,” R. 1 at 21. He also
allegedly made false and misleading statements that Flint’s water was safe. But the complaint
does not allege that he knew those statements were false. It instead says that the government
hired an outside engineering firm to make sure the city properly treated the water. Those experts
did not recommend that the city set water quality standards or implement corrosion control
before using the river’s water. And the first report of lead in Flint’s drinking water did not come
until January 9, 2015. That’s only four days before Gerald Ambrose replaced Earley as the
emergency manager and around the same time that officials employed a second outside
engineering firm to investigate complaints. (That firm also concluded that the water was safe.) I
struggle to see how Earley’s actions, all consistent with outside experts’ advice, rise to the
 Nos. 17-1699/1745               Guertin et al. v. Michigan et al.                         Page 8


threshold of a clearly established substantive due process violation. The same may be true of
other individual defendants.

       Cautionary feature five. A similar case already exists in state court. Based on the same
events, several individuals filed a putative class action in the Michigan courts against most of the
same defendants under the substantive due process guarantee of the Michigan Constitution. See
Mays v. Snyder, 916 N.W.2d 227, 240, 242 (Mich. Ct. App. 2018). The Michigan Court of
Appeals denied the defendants’ motions for summary disposition as to the state law due process
bodily integrity claims, and that case continues to wind its way through the Michigan court
system. Id. at 242–43, 277.

       Would it not make sense for the federal courts to wait and see what relief the Michigan
Constitution provides before determining whether the state defendants violated the Due Process
Clause of the U.S. Constitution?      Before deciding whether someone may sue a State for
depriving him of property or liberty or life without due process, the federal courts first consider
the judicial process the State provides him to remedy his alleged injuries. Parratt v. Taylor,
451 U.S. 527, 543–44 (1981); see Hudson v. Palmer, 468 U.S. 517, 533 (1984); see also Albright
v. Oliver, 510 U.S. 266, 283–86 (1994) (Kennedy, J., concurring in the judgment). For that
reason, if the underlying state and federal claims in today’s case turned on process in its
conventional sense, the federal courts presumably would stay their hand to determine what
process the State provided. If that approach makes sense in the context of procedural due
process, it makes doubly good sense in the context of substantive due process. Otherwise, we
give claimants more leeway when they raise the most inventive of the two claims, rewarding
them for asking us to do more of what we should be doing less.

       This is not a new concept. For some time, the federal courts have tried to avoid federal
constitutional questions when they can. See Ashwander v. Tenn. Valley Auth., 297 U.S. 288, 341
(1936) (Brandeis, J., concurring).     One way to further that goal is to learn whether the
substantive due process protections of the Michigan Constitution or any other state laws redress
the plaintiffs’ injuries. Because the “open-ended” nature of substantive due process claims lacks
“guideposts for responsible decisionmaking,” Collins v. City of Harker Heights, 503 U.S. 115,
125 (1992), we should welcome input from the Michigan courts about what process, substantive
 Nos. 17-1699/1745                Guertin et al. v. Michigan et al.                         Page 9


or otherwise, is due under state law. Better under these circumstances, it seems to me, to hold
the federal substantive due process claims in abeyance—and avoid prematurely creating new
federal constitutional tort regimes—until the plaintiffs have had a chance to vindicate their rights
in state court. Cf. Browder v. City of Albuquerque, 787 F.3d 1076, 1083–85 (10th Cir. 2015)
(Gorsuch, J., concurring).

       All of this by the way will prove beneficial whether the plaintiffs win or lose in state
court. If they win, there will be less, perhaps nothing at all, for the federal courts to remedy
under federal substantive due process. If they lose, the state courts’ explanation may inform the
federal claims.

       Having urged our court and the district court to address these claims with caution and
restraint, I must accept a dose of my own medicine. Two features of this case offer some support
for these decisions—sufficient support to wait and see before granting a petition to review the
case as a full court. One reasonable explanation for waiting to review the dispute is the stage of
the case—Rule 12(b)(6)—from which these decisions arose. This is not a barebones complaint
based on implausible allegations. It comes in at 89 pages. And it offers plenty of details that at
least plausibly allege public acts of recklessness and intentional misbehavior. The point of
discovery is to allow claimants and the courts to determine whether facts support plausible
claims. That opportunity should help us all in resolving this case fairly.

       A second reasonable explanation for waiting to review this case as a full court is the hard-
to-pin-down nature of the clearly established inquiry. The officials, it is true, can be found liable
only if this lawsuit falls into the narrow category of cases so egregious, so obvious, that all
reasonable officials must have known what they did was wrong. See Hope v. Pelzer, 536 U.S.
730, 741 (2002). What’s tricky is figuring out what counts as reckless or intentional behavior—
in the context of a clearly established conscience-shocking standard of care. For better or worse,
the case law seems to present a sliding scale—the more evidence of unforgiveable intent, the less
necessity to identify a case just like this one. That is what seemed to happen in Hope v. Pelzer.
The facts were unique. No correctional officials before then, at least in a litigated case, had
thought to chain inmates to a hitching post in the unrelenting heat of the Alabama sun for seven
hours as a form of prison discipline. What permitted the U.S. Supreme Court to hold that the
 Nos. 17-1699/1745               Guertin et al. v. Michigan et al.                       Page 10


state officials violated clearly established norms turned not on any one precedent but on the
egregiousness of the state officials’ state of mind. Id. at 741, 745. So long as that is an
appropriate approach to qualified immunity claims, it would seem that allegations like these—
intentional or reckless poisoning of citizens—plausibly clear the clearly established hurdle and
warrant discovery. See Wesley v. Campbell, 779 F.3d 421, 433–34 (6th Cir. 2015); Evans-
Marshall v. Bd. of Educ. of Tipp City Exempted Village Sch. Dist., 428 F.3d 223, 235 (6th Cir.
2005) (Sutton, J., concurring); see also Jacobs v. City of Chicago, 215 F.3d 758, 774–76 (7th
Cir. 2000) (Easterbrook, J., concurring in part and concurring in the judgment).

       That discovery should proceed does not eliminate a role for the district court. One would
hope that the court, in view of the seriousness of the allegations and the potential protections of
qualified immunity at summary judgment, would not deploy a laissez-faire approach to
document and deposition discovery. Carefully tailored and prompt discovery should answer
whether the intentional and reckless poisoning allegations hold up. If not, this case needs to
return to the court of public opinion, where one suspects it should have remained all along.
 Nos. 17-1699/1745               Guertin et al. v. Michigan et al.                       Page 11


                                       _________________

                                            DISSENT
                                       _________________

       KETHLEDGE, Circuit Judge, dissenting from the denial of rehearing en banc. To state
the obvious, the sympathies of every decent person run entirely to the plaintiffs in this case. But
sometimes the law, evenhandedly applied, leads to a result contrary to the crush of popular
opinion. This is one of those cases.

       Respectfully, the majority’s decision on the issue of qualified immunity is barely
colorable. To overcome qualified immunity, the plaintiffs must show that “existing law” made
not merely the legality, but “the constitutionality of the [state] officer’s conduct ‘beyond
debate.’” District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (emphasis added) (quoting
Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). Here, the putative constitutional violation
concerns the vaguest of constitutional doctrines, namely substantive due process. The doctrine
purports to protect—“specifically,” no less—“those fundamental rights and liberties which are,
objectively, deeply rooted in this Nation’s history and tradition, and implicit in the concept of
ordered liberty, such that neither liberty nor justice would exist if they were sacrificed.” Maj.
Op. at 6-7 (quoting Washington v. Glucksberg, 512 U.S. 702, 720-21 (1997)). That formulation
(along with any number of alternative ones) is more oratory than legal rule, which has made the
doctrine malleable enough to generate an array of constitutional rights over the years. Those
include, to cite only a handful: the right to work unlimited hours in a bakery, Lochner v. New
York, 198 U.S. 45, 53 (1905); the right to procreate, Skinner v. Oklahoma ex rel. Williamson,
316 U.S. 535, 541 (1942); the right to charge certain minimum railroad rates, Ex parte Young,
209 U.S. 123, 149 (1908); the right to teach schoolchildren in German, Meyer v. Nebraska,
262 U.S. 390, 403 (1923); and the right not to pay “grossly excessive” punitive damages, BMW
of N. Am., Inc. v. Gore, 517 U.S. 559, 562 (1996).

       But just as crowbars are not made out of tin, substantive due process’s easy malleability
makes it a notably poor instrument for prying away an officer’s qualified immunity. For to
overcome that immunity in a case (like this one) where the claim is constitutional, the “contours”
of the relevant constitutional rule “must be so well defined that it is ‘clear to a reasonable
 Nos. 17-1699/1745                Guertin et al. v. Michigan et al.                         Page 12


officer’” that his conduct would violate the rule. Wesby, 138 S. Ct. at 590 (quoting Saucier v.
Katz, 533 U.S. 194, 202 (2001)). That requirement—often repeated by the Supreme Court, but
sometimes, as here, overlooked—presents two obstacles to the majority’s decision in this case.
The first concerns the particular “fundamental right” (or rule) that the majority relies upon,
namely a “right to bodily integrity[.]” Maj. Op. at 7. The sheer vagueness of that formulation
illustrates that its “contours” are shapeless rather than crisp, subjective rather than objective,
unknowable until judicially announced. Even the majority acknowledges (as it stretches the right
further) that the right presents “far from a categorical rule.” Maj. Op. at 8.

       The second problem is related: the “bodily integrity” caselaw fails to provide the “high
‘degree of specificity[,]’” Wesby, 138 S. Ct. at 590 (quoting Mullenix v. Luna, 136 S. Ct. 305, 309
(2015) (per curiam)), necessary to overcome qualified immunity, at least as to the claim here.
Instead that caselaw for the most part provides a handful of data points, which form more of a
dusty nimbus than a planetary ring. But the caselaw does reveal a sine qua non for the right’s
violation: that the officer’s invasion of the plaintiff’s bodily integrity be intentional. To cite the
majority’s own examples: the right protects against “forcible injection” of “antipsychotic
medication[,]” Washington v. Harper, 494 U.S. 210, 220-21, 229 (1990); against forcible
stomach-pumping, Rochin v. California, 342 U.S. 165, 172 (1952); and, in a district court case,
against conducting medical experiments upon cancer patients without their consent, In re
Cincinnati Radiation Litigation, 874 F. Supp. 796, 803 (S.D.Ohio 1995). Nobody forcibly injects
or stomach-pumps or conducts medical experiments upon another person by accident. Yet the
claim at issue here, as the plaintiffs themselves make it, indisputably sounds in negligence: that
“Defendants violated Plaintiffs’ rights to bodily integrity, insofar as Defendants failed to protect
Plaintiffs from a foreseeable risk of harm”—the classic formulation, as any first-year law student
knows, of a negligence claim—from “exposure to lead contaminated water.” Compl. ¶ 384
(emphasis added). And even the majority concedes that “[t]here is no allegation defendants
intended to harm Flint residents.”        Maj. Op. at 18.   Thus, the only manner in which the
majority’s “examples illustrate the breadth” of the right to bodily integrity, Maj. Op. at 9, is to
show that the right is inapposite here.
 Nos. 17-1699/1745                 Guertin et al. v. Michigan et al.                        Page 13


          What the majority opinion does, in response, is simple: it changes the level of generality
at which it describes the putative right, until the description is general enough to reach the
plaintiffs’ allegations of negligence.       Specifically, what the court first describes as a
“constitutional right [of persons] to be free from forcible intrusions on their bodies against their
will,” Maj. Op. at 9 (emphasis added), on the next page becomes a sweeping right of
“nonconsenting individuals” to be free of “foreign substances with no known therapeutic
value[,]” Maj. Op. at 10—in short, a constitutional right to be free of unwanted substances. That
putative right is violated every day, indeed every time that virtually any of us takes a breath. But
more to the point, the majority’s formulation elides what the prior cases require—namely that the
officer’s injection or intrusion of the “foreign substance” into the plaintiff’s body be intentional.

          No official—no matter how blameworthy he might be on moral grounds—can be
expected to recognize in advance that a court will recast a legal rule so that it applies to conduct
to which it has never applied before. That in part is why the Supreme Court has “repeatedly
stressed that courts must not ‘define clearly established law at a high level of generality[.]’”
Wesby, 138 S. Ct. at 590 (quoting Plumhoff v. Rickard, 572 U.S. 765, 779 (2014)). Yet that is
precisely what our court’s opinion does here. The Supreme Court has also repeatedly said that
courts must not turn substantive due process into “a font of tort law to be superimposed upon
whatever systems may already be administered by the States[.]” Daniels v. Williams, 474 U.S.
327, 332 (1986) (quoting Paul v. Davis, 424 U.S. 693, 701 (1976)). Yet our court’s opinion does
that too, by expanding substantive due process to reach claims based on negligence rather than
intent.    Our court’s opinion, “in other words, does exactly what the Supreme Court has
repeatedly told us not to do.” Etherton v. Rivard, 800 F.3d 737, 757 (6th Cir. 2015) (dissenting
opinion), rev’d sub nom. Woods v. Etherton, 136 S. Ct. 1149 (2016) (per curiam).

          I respectfully dissent from the order denying rehearing en banc.

                                                       ENTERED BY ORDER OF THE COURT



                                                       ___________________________________
                                                       Deborah S. Hunt, Clerk